Citation Nr: 0212221	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  99-07 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.  

2.  Entitlement to service connection for vertigo.  

3.  Entitlement to service connection for nausea.

4.  Entitlement to service connection for night sweats.

5.  Entitlement to service connection for memory loss.

6.  Entitlement to service connection for swelling joints.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for indigestion.

9.  Entitlement to service connection for calcium deficiency.

10.  Entitlement to service connection for loosening teeth.

11.  Entitlement to service connection for loss of vision.

12.  Entitlement to service connection for numbness of the 
hands and feet.

13.  Entitlement to service connection for wheezing.

14.  Entitlement to service connection for fatigue.

15.  Entitlement to service connection for a growth on the 
neck.

16.  Whether new and material evidence has been received to 
reopen the claim of service connection for right ear hearing 
loss.

17.  Whether new and material evidence has been received to 
reopen the claim of service connection for acne vulgaris.

(The claim of service connection for acne vulgaris, on the 
merits, will be the subject of a later decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from February 1967 to April 
1970, and from July 1974 to September 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In a June 1999 rating decision, the veteran was granted an 
increased rating for varicose veins, was denied increased 
ratings for left and right knee chondromalacia patella, and 
was denied entitlement to a total disability rating based on 
individual unemployability.  In a July 1999 rating decision, 
entitlement to a total disability rating based on individual 
unemployability was again denied.  In August 1999, increased 
ratings for left and right knee chondromalacia patella were 
again denied.  The veteran did not initiate an appeal as to 
any of these rating decisions.  

In May 2002, the veteran testified via video conference from 
the RO before the undersigned member of the Board sitting in 
Washington, D.C., as to the issues on appeal.  

The Board notes that the issues of service connection for 
osteoporosis and the matter of whether new and material 
evidence has been received to reopen the claim of service 
connection for chloracne have been raised.  These issues are 
referred to the RO for appropriate action.  

The Board also notes that the record may raise the issue of 
service connection for hepatitis C virus (HCV).  This issue 
is also referred to the RO for appropriate action.  

The Board is not, at this time, considering the claim of 
service connection for acne vulgaris on the merits.  Rather, 
the Board is undertaking additional development on that claim 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing that claim.


FINDINGS OF FACT

1.  Audiological testing shows that the veteran's hearing 
loss equals level I hearing loss in the nonservice-connected 
right ear and level V hearing loss in the left ear.  

2.  Vertigo is not manifested to a degree of 10 percent or 
more and competent evidence linking vertigo to service has 
not been presented.

3.  Nausea is not manifested to a degree of 10 percent or 
more and competent evidence linking nausea to service has not 
been presented.

4.  Night sweats is not manifested to a degree of 10 percent 
or more and competent evidence linking night sweats to 
service has not been presented.

5.  Post-service memory loss has been attributed to a known 
clinical diagnosis of cognitive disorder and competent 
evidence linking cognitive disorder to service has not been 
presented.

6.  Swollen and painful joints are not manifested to a degree 
of 10 percent or more and competent evidence linking swollen 
and painful joints to service has not been presented.

7.  Post-service headaches have been attributed to a known 
clinical diagnosis of tension headaches and competent 
evidence linking headaches to service has not been presented.

8.  Post-service indigestion has been attributed to a known 
clinical diagnosis of peptic ulcer disease and competent 
evidence linking peptic ulcer disease to service has not been 
presented.

9.  Calcium deficiency is not manifested to a degree of 10 
percent or more and competent evidence linking calcium 
deficiency to service has not been presented.

10.  Loosening of the teeth is not manifested to a degree of 
10 percent or more and competent evidence linking loosening 
of the teeth to service has not been presented.

11.  Post-service loss of vision has been attributed to a 
known clinical diagnosis of refractive error and refractive 
error is not a disease for which service connection may be 
granted.

12.  Numbness of the hands and feet is not manifested to a 
degree of 10 percent or more and competent evidence linking 
numbness of the hands and feet to service has not been 
presented.

13.  Post-service wheezing has been attributed to a known 
clinical diagnosis of mild obstructive disease and competent 
evidence linking mild obstructive disease to service has not 
been presented.

14.  Fatigue is not manifested to a degree of 10 percent or 
more and competent evidence linking fatigue to service has 
not been presented.

15.  A growth on the neck has been attributed in the past to 
known clinical diagnoses of sebaceous cysts and 
staphylococcus (staph) infection and competent evidence 
linking sebaceous cysts and staph infection to service has 
not been presented; currently, the veteran does not have any 
growth on his neck.

16.  In a June 1993 decision, the RO denied service 
connection for right ear hearing loss.  The veteran did not 
appeal.

17.  Evidence submitted since the RO's June 1993 decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for right ear hearing loss.

18.  In a June 1993 decision, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for acne vulgaris.  The veteran did not 
appeal.

19.  Evidence submitted since the RO's June 1993 decision 
denying service connection for acne vulgaris is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for acne 
vulgaris.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating or left ear hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100-6101 (1998, 
2001).

2.  Vertigo was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.317 
(2001).

3.  Nausea was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.317 
(2001).

4.  Night sweats was not incurred in or aggravated by 
service. 3 8 U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2001).

5.  A cognitive disorder to include memory loss was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2001).

6.  Swollen and painful joints were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.317 (2001).

7.  Headaches to include tension headaches were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.317 (2001).

8.  Acid peptic disease to include indigestion was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2001).

9.  Calcium deficiency was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2001).

10.  Loosening of the teeth was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.317 (2001).

11.  Loss of vision to include refractive error was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2001).

12.  Numbness of the hands and feet was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.317 (2001).

13.  Mild obstructive disease to include wheezing was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2001).

14.  Fatigue was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2001).

15.  Sebaceous cysts and staph infection to include growth on 
the neck were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.317 
(2001).

16.  The June 1993 decision which denied service connection 
for right ear hearing loss is final.  38 U.S.C.A. § 7105 
(West 1991).

17.  New and material evidence has not been submitted since 
the June 1993 decision, thus, the claim of service connection 
for right ear hearing loss is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2001).

18.  The June 1993 decision which denied service connection 
for acne vulgaris is final.  38 U.S.C.A. § 7105 (West 1991).

19.  New and material evidence has been submitted since the 
June 1993 decision, thus, the claim of service connection for 
acne vulgaris is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA.  
The record shows that the veteran was notified in the 
September 1997 rating decision; March 1999 statement of the 
case; June 1999 rating decision; July 1999 supplemental 
statement of the case, of the reasons and bases for the 
denial of his claim.  In addition, he was sent a letter dated 
in May 2001 which explained the VCAA and particularly 
satisfied VA's duty to notify the veteran.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).  The 
Board concludes that the discussions in the rating decision, 
statement of the case, supplemental statement of the case, 
and VCAA letter, informed the veteran of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, pertinent VA and private records have been obtained and 
the veteran has been examined.  These records satisfy 
38 C.F.R. § 3.326.  The veteran has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of his claim.  In this 
case, the Board finds that VA has done everything reasonably 
possible to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

As noted, in this case, VA's duties have been fulfilled.  
Moreover, as the Board finds that the directives of VCAA have 
been complied with regarding VA's duties to notify and to 
assist the veteran, the Board finds that the veteran has not 
been prejudiced by the Board's consideration of the merits of 
his claim, as set forth below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  For the reasons previously set forth, the 
Board believes that the veteran has been given ample 
opportunity to provide evidence and argument in support of 
his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision. 


Background

The veteran had active service from February 1967 to April 
1970.  The service medical records from that period of 
service show the following.  The veteran's entrance 
examination in February 1967 reflected that the veteran had 
acne on the face and trunk, mild in degree.  

Following service, the veteran was afforded a VA examination 
in January 1971.  This examination resulted in diagnoses of 
acne vulgaris of the face, existed prior to induction; mild 
varicose veins of the right thigh and right leg; and mild to 
moderate varicose veins of the left thigh and left lower leg.  

In a July 1971 rating decision, service connection was 
granted for bilateral varicose veins of the thighs and lower 
legs.  A 30 percent rating was assigned.  Service connection 
was denied for acne vulgaris of the face.  The veteran was 
notified of this decision and of his procedural and appellate 
rights.  He did not appeal. 

The veteran had active service July 1974 to September 1991.  
His service medical records for this period reveal the 
following.  A June 1974 examination revealed multiple scars 
on the legs.  A January 1976 discharge and immediate 
reenlistment examination noted scars on both legs due to a 
vein operation.  In July 1976, acne was noted to be present 
on the veteran's neck.  It was noted that he had Grade III 
acne.  Also in July 1976, it was noted that he veteran had 
had headaches for the past 3 weeks.  A March 1977 examination 
revealed no abnormalities.  In August 1977, the veteran 
complained of weakness, even after 12 hours of sleep.  He was 
taken off duty for 24 hours to be spent at home.  He also 
complained of having a headache.  An April 1979 examination 
revealed some scarring of the skin on the legs and a tattoo.  
Acne was also noted.  No other abnormalities were noted.  A 
December 1980 annual examination revealed some scarring of 
the skin on the legs and a tattoo.  No other abnormalities 
were noted.  A May 1985 replacement examination revealed some 
scarring of the skin from the groin to the calves and a 
tattoo.  No other abnormalities were noted.  A November 1985 
annual examination revealed some scarring of the skin on the 
legs and a tattoo.  No other abnormalities were noted.  A 
September 1986 reenlistment examination revealed some 
scarring of the skin on the legs and a tattoo.  No other 
abnormalities were noted.  In September 1987, the veteran was 
seen for a viral syndrome.  In September 1987, the veteran 
complained of having night sweats, headaches, vomiting, 
nausea, and diarrhea for one day.  He was diagnosed as having 
a viral syndrome and was restricted from eating dairy 
products and greasy foods and was told to consume clear 
liquids.  In September and October 1988, the veteran was 
treated for a head cold.  A January 1990 vision examination 
revealed visual acuity of 20/20 in each eye.  An April 1990 
release from active duty examination revealed a scar on the 
left index finger, but no other abnormalities.  A July 1991 
examination revealed some scarring of the skin and a tattoo.  
No other abnormalities were noted.  A July 1991 record noted 
that the veteran was in the vicinity of the oil fields in 
Kuwait in February 1991, and was exposed to residue from the 
burning oil fields in February and March 1991.  

In conjunction with his claims, he was examined by VA.  A 
January 1992 general medical examination revealed that the 
veteran had a chronic cough, likely secondary to cigarette 
smoking; mild acne of the face, hands, and back; bilateral 
chondromalacia of the knees; a possible vascular disease of 
the lower extremities, specific diagnosis deferred for 
further vascular evaluation; and possible vestibulitis, 
specific diagnosis deferred.  It was noted that the veteran's 
history of dizzy spells might be consistent with a diagnosis 
of Meniere's disease or benign positional vertigo.  The 
veteran was also afforded a VA audiological examination which 
revealed normal hearing on the right and mild high frequency 
sensorineural hearing loss of the left ear.

The veteran was treated on an outpatient basis by VA in 1992 
and 1993.  In September 1992, he was afforded a Persian Gulf 
examination.  At that time, he complained of having episodes 
of dizziness, nausea, vomiting, and fatigue.  Physical 
examination revealed that the veteran's throat was enlarged 
and he had chronic adenopathy.  The veteran also folliculitis 
involving the side of the neck. 

In March 1993, the veteran was afforded a VA arteries/veins 
examination which revealed that the veteran had a history of 
venous varicosities, status post venous stripping 
bilaterally, with relatively good results.

In June 1993, the veteran submitted an additional claim of 
service connection for chloracne as due to Agent Orange 
exposure, a spot on his lung, and joint pain.  

In a June 1993 rating decision, service connection was 
granted for bilateral chondromalacia of the knees, hearing 
loss of the left ear, and fracture of the left 5th finger.  
Service connection was denied for dermatitis of the face, 
hands, arms, legs, and feet; chloracne as due to Agent Orange 
exposure; arteriosclerosis; hearing loss of the right ear; 
and joint pain.  The denial of acne vulgaris of the face and 
trunk was confirmed and continued.  In June 1993, the veteran 
was notified of this decision and of his procedural and 
appellate rights. 

In February 1994, the veteran was afforded a VA audiological 
evaluation.  At that time, pure tone thresholds, in decibels, 
were as follows:




HERTZ



1000
2000
3000
4000

RIGHT
0
10
20/15
10

LEFT
55
50
N/A
60


The veteran's pure tone thresholds, in decibels, at 500 Hz in 
the right ear was 5.  The examiner noted that the veteran 
reported a marked decrease in his left ear hearing since 
January 1992.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear and of 52, 80, and 72 
percent in the left ear at various masking levels.

In March 1994, the veteran was afforded another VA 
audiological evaluation.  At that time, pure tone thresholds, 
in decibels, were as follows:




HERTZ



1000
2000
3000
4000

RIGHT
5/0
5
20
15

LEFT
55
45
N/A
55


The examiner indicated that hearing was within normal limits 
in the right ear and the veteran had flat moderately severe 
hearing loss in the left ear.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear 
and of 80 percent in the left ear.

A May 1994 audiological note indicated that the veteran was 
being fitted for a hearing aid for his left ear.  

In May 1994, a claim for an increased rating for left ear 
hearing loss was received.  In a July 1994 rating decision, 
an increased rating for left ear hearing loss was denied.  

From 1995 to 1997, the veteran was seen at Oregon Health 
Services University for various medical complaints.  In 
pertinent part, he complained of having skin growths on his 
neck, joint pain, headaches, night sweats, fatigue, and 
malaise.  Examination revealed marked swelling just distal to 
the left ear.  It was noted that the veteran possibly had 
sebaceous cysts or a contiguous spread of staph infection.  

In September 1996, the veteran's vision was evaluated by VA.  
The evaluation revealed that he had refractive error.  

January 1997 bone mineral density testing revealed results of 
below the "young normal reference range" at the lumbar 
spine and femoral neck.  

A May 1997 VA outpatient record revealed that the veteran 
complained of gradual onset of memory loss since 1991 and his 
return from the Persian Gulf.  He also reported having severe 
acid indigestion.  

In June 1997, the veteran was afforded a VA Persian Gulf 
Registry examination.  The veteran related that he was a 
battery gunnery sergeant in the Gulf.  He did not have 
immunization prior to departure although he had just been 
deployed in Eastern Asia.  He did not take nerve agent pills.  
He was frequently in MOP suits and there were several 
chemical alarms that sounded.  He denied exposure to SCUDS or 
SCUD debris.  He did not use topical insect repellant or have 
exposure to insecticides.  He denied having problems with 
bites or stings although he related that there were lots of 
flies in the area.  The veteran stated that he did have 
exposure to oil and smoke from oil well fires as well as from 
burning camp waste.  He indicated that he believed that he 
had some exposure to depleted uranium primarily by crawling 
around destroyed tanks.  He did have some exposure to dead 
animals, but no exposure to dead bodies.  He was not involved 
in clearing bunkers and was not sick while he was in the 
Gulf.  He was involved in the invasion of Kuwait.  He was 
under fire and returned fire.  There were 5 losses of life 
from his battalion.  He was exposed to diesel fuel, 
lubricants, hydraulics, but not exposure to "CARC paint."  
He was also involved in searching for Prisoners-of-War.  

Currently, the veteran reported having light-headedness 
associated with nausea, vomiting, numbness and tingling in 
the hands, headache, rashes, stomach burning with gas, short-
term memory problems, low energy level, night sweats, and 
bone loss for which he was being treated.  Physical 
examination revealed that blood pressure was 136/80.  
Examination of the head was unremarkable.  Extraocular 
movements were intact.  Pupils were equal, round, reactive to 
light and accommodation.  Fundi was benign.  Oral and nasal 
mucosa were normal.  There was full range of motion of the 
neck without mass, thyromegaly, or bruit.  There was no spine 
or costovertebral angle tenderness.  Lungs were clear to 
auscultation and percussion.  Pulses were present and 
symmetric bilaterally.  Heart examination was normal.  The 
abdomen was unremarkable.  There was no mass, tenderness, or 
organomegaly.  There was no lymphadenopathy.  Genitourinary 
examination was normal.  Examination of the skin was 
unremarkable.  Examination of the joints revealed normal 
hands, wrists, elbows, shoulders, and ankles.  The knees were 
unremarkable except for bilateral patellar crepitus.  The 
left hip was normal.  There was a slight reduction in range 
of motion of the right hip and a surgical scar from repair of 
a hip fracture.  Cranial nerves were intact.  Deep tendon 
reflexes were symmetric.  Gait was mildly antalgic due to 
recovery from hip fracture.  The veteran was able to stand on 
his heels and toes.  The impression was acid peptic disease, 
tension headaches, history of rash not currently evident, 
history of bone demineralization of unclear etiology, 
symptoms of moderate depression.  

Thereafter, July and September 1997 VA records show that the 
veteran was treated for osteopenia, acid peptic disease, 
tension headaches, and depression.  

In December 1997, the veteran was afforded a VA endocrinology 
evaluation which revealed severe osteoporosis in the lumbar 
spine and moderately severe in the femur.  The examiner 
opined that his biggest risk factor was his cigarette 
smoking.  A March 1998 addendum revealed that the veteran did 
not appear to have osteomalacia, but could have a renal 
calcium leak.

In September 1998, the veteran was seen by Rehabilitation 
Medicine EMG Lab.  The neurological testing yielded normal 
findings with no evidence of carpal tunnel syndrome or 
peripheral neuropathy.  

In August 1998, the veteran was afforded a VA audiological 
examination.  At that time, pure tone thresholds, in 
decibels, were as follows:  




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
10
10
35
25
20
LEFT
60
60
65
65
63

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 68 percent in the left ear.  
The examiner stated that the veteran exhibits hearing within 
normal limits through 2000 Hz with mild sensorineural hearing 
loss in the right ear and a flat, moderately severe 
sensorineural hearing loss in the left ear.  Word recognition 
performance was excellent in the right ear and fair in the 
left ear at elevated presentation levels.  He was recommended 
for a hearing aid evaluation.  It was noted that the 
audiological results did not indicate an ear or hearing 
problem which required medical follow-up or a problem which, 
if treated, might cause a change in hearing at threshold 
levels.  

In July 1998, the veteran was afforded a VA joints 
examination at which time the veteran presented complaints 
regarding his knees.  The examination confirmed the diagnosis 
of bilateral chondromalacia of the knees.  

In August 1998, the veteran was afforded a VA endocrinology 
examination to evaluate his osteoporosis.  It was noted that 
urine calcium testing was normal.  It was felt that the 
veteran's osteoporosis may have been related to his history 
of alcohol and tobacco abuse.  The veteran indicated that he 
was concerned that it was related to his combat experience.  
The veteran's bone mineral density testing showed a lumbar 
spine density of "below young normal."  The assessment was 
osteoporosis.

In August 1998, the veteran was afforded a VA arteries/veins 
and miscellaneous examination.  At that time, the examiner 
noted that the veteran had two periods of service, one in 
Vietnam and one in the Persian Gulf.  The veteran related 
that while he was in the Persian Gulf, he was exposed to 
smoke and oil from well fires and burning camp waste.  He 
also stated that he had some exposure to depleted uranium, 
primarily by crawling around in destroyed tanks and also had 
exposure to diesel fuel lubricants and hydraulics.  He was 
not exposed to "CARC paint."  The examiner indicted that 
the veteran had previously undergone vein stripping in his 
legs with pretty good success, but also with some residual 
venous stasis problems with swelling of the feet.  The 
veteran also indicated that he had persistent edema even 
after elevating his feet.  He tended to have numbness and 
tingling in his feet at times when his feet were swollen.  
The veteran reported pain on walking which could be 
attributed to the circulation problem.  The veteran also 
related that he had numbness in his hands and both feet on an 
almost daily basis.  The examiner noted that with regard to 
osteoporosis, x-rays revealed osteopenia.  His calcium levels 
had been normal with no calcium deficiency.  The examiner 
noted that the veteran's bone problems preceded his exposures 
in the Persian Gulf since when he went to a dentist in 1989, 
x-rays were done and the dentist told the veteran that there 
was a 30 percent bone loss in the jaw.  The veteran also 
related that he had been having problems with vertigo which 
began after returning from the Persian Gulf, however, these 
had resolved.  The veteran also related that he was having 
nausea, but that problem had also resolved.  The veteran 
related that he had past diagnosed skin problems, but those 
had also resolved.  The veteran related that he continued to 
have night sweats and short-term memory loss since being home 
from the Persian Gulf.  The veteran reported that he had had 
headaches a lot in the past, but they were not currently a 
regular problem.  The veteran related that he had had 
problems with severe acid indigestion which was being 
adequately controlled with Lansoprazole.  The veteran 
indicated that he had fatigue and wheezing.  The veteran 
related that the wheezing problems began about 3 years ago.  
It was noted that he had a 30-pack per year smoking history 
and was smoking 1/2 pack of cigarettes per day now.  He had in 
the past had a trial of inhaled steroids, which he did not 
feel were helpful.  The veteran related that he had had some 
loss of vision since returning from the Persian Gulf and now 
has to wear bifocals.  The veteran reported that he had some 
sort of growth on his neck which was treated with antibodies 
and went away and is no longer a problem; biopsies were done, 
no definitive diagnosis was obtained.  

Physical examination revealed that his pupils were equal and 
reactive.  The extraocular movements were intact without 
nystagmus.  The sclerae were nonincteric and noninjected.  
Funduscopic examination showed no papilledema.  Tympanic 
membranes were normal bilaterally.  Sinuses were nontender.  
The pharynx was slightly injected without exudate.  The neck 
was without jugular venous distention, carotid asymmetry, or 
bruits.  Heart was normal.  Lungs were clear with adequate 
excursion.  The back was without costovertebral angle 
tenderness.  The abdomen was nontender and nondistended.  
Bowel sounds were present.  There were no palpable 
organomegaly or masses.  The extremities were without 
clubbing or cyanosis.  There was 1+ edema of the ankles and 
part-way up the shins bilaterally.  Surgical scars from 
stripping and hip surgery were present.  The examiner noted 
that the veteran had a broken femur and a cracked hip on the 
right side due to severe osteoporosis in 1996.  The scars 
were well-healed.  Dorsalis pedis and posterior pulses were 
trace bilaterally and the toes were somewhat cool.  The 
veteran had onychomycosis of the toenails with no rash at 
this time.  There was no stasis dermatitis or eczema.  The 
veteran had some small caliber varicose veins around the 
medial aspect of the feet and ankles where he had the edema.  
The neurological examination showed cranial nerves II-XII to 
be grossly intact.  Motor strength was normal and symmetrical 
in all extremities.  Deep tendon reflexes were normal and 
symmetrical.  Babinski's sign was absent.  Sensory 
examination revealed equivocal findings on the feet.  
Coordination was decreased in the right leg on heel-to-shin 
testing.  Gait was somewhat unsteady, with the veteran 
favoring the right foot.  The right leg was shorter than the 
left leg.  Romberg's sign was negative.  The diagnosis was 
deferred until further tests were obtained.  An October 1998 
addendum stated that the veteran had mild positive reflux.  
Vascular studies were okay.  There was mild ventilatory 
impairment which was reversible with bronchodilators, the 
veteran had mild obstructive disease.  The nerve conduction 
studies were normal.  

In December 1998, the veteran was afforded a VA mental 
disorder examination.  At that time, in pertinent part, the 
veteran reported having short-term memory loss.  Mental 
status examination was performed.  The examiner noted that 
the veteran did not appear to have any of the standard mental 
health problems.  He denied depression and anxiety.  The 
examiner recommended a neurophysiological examination.  The 
diagnosis was cognitive disorder, not otherwise specified.

In January 1999, the veteran was afforded a VA dental 
examination.  The examination revealed advanced generalized 
periodontal disease which was due to lack of professional and 
personal preventative treatment and his long history of 
tobacco abuse.  The examiner opined that the disease process 
did not appear to be related to any systemic factors.  

In January 1999, the veteran was afforded a VA mental 
disorder examination.  At that time, in pertinent part, the 
veteran reported having short-term memory loss since 1993.  
Various testing was performed which resulted in a diagnosis 
of cognitive disorder, not otherwise specified.  It was noted 
that the etiologies of the veteran's memory problems were 
difficult to determine.  

In January 1999, the veteran was afforded a VA vision 
examination.  Uncorrected and corrected visual acuity was 
20/20 in both eyes.  The veteran's correction for glasses was 
noted.  The clinical impression was mild myopia and 
presbyopia, adequately corrected.  

In February 1999, the veteran's wife submitted information 
entitled "Exposure to Chemical Hazards Biological Organic 
Hazards" and asserted that the veteran's various medical 
problems are due to such exposures.  

A March 1999 letter from the VA endocrinology clinic 
indicated that the veteran was being seen for treatment of 
his osteoporosis.  The examiner stated that the veteran had 
quite severe weakening of his bones and was at risk for 
developing spinal fractures.  

In August 1999, an addendum to the July 1999 joints 
examination was received.  The examiner noted that the 
veteran did not have any weakened movement of his 
examination, his motor examination was 5/5, there was no 
incoordination or excess fatigability.  The examiner stated 
that the veteran loses approximately 25 degrees of motion of 
the knees when the pain is most severe.  

In May 2002, the veteran submitted evidence and argument to 
the Board.  The evidence which was not duplicative to that 
already of record consisted of a February 2002 medical 
opinion of Mark Bajorek, M.D.  This physician stated that in 
his expert medical opinion, it is more likely than not that 
the veteran was infected with hepatitis C virus (HCV) during 
his military career as the result of multiple exposures 
putting him at risk, such as receiving pneumatic injections 
multiple times, Gamma Globulins, and exposure to blood and 
blood products.  His duties also involved him being required 
to render First Aid as a collateral duty.  In addition, his 
medical records have indicators of HCV such as fatigue, 
nausea, diarrhea, joint pain, swollen legs and feet, chronic 
rashes of unknown origins, and gastric stress.  

With regard to the issues on appeal, the veteran asserted the 
following.  With regard to acne, the veteran related that he 
still has this disorder and has had outbreaks.  With regard 
to his teeth, the veteran indicated that all of his lower 
teeth are loose and he is awaiting total removal of them to 
be replaced by a plate.  He states that his dentist has told 
him that it is due to his osteoporosis which the veteran 
maintains is due to service.  The veteran maintains that he 
began having fatigue, nausea, diarrhea, night sweats, and 
headaches in both Vietnam and in the Persian Gulf.  He 
maintains that while in the Persian Gulf, he was exposed to 
various substances which caused these symptoms.  In 
particular, the veteran indicated that he was exposed to the 
smell of oil while in the Persian Gulf.  He related that this 
smell made him sick and caused vertigo.  It also caused him 
to cough up brown-streaked mucus, vomit, and to have 
headaches.  He was told that he had the flu.  

In May 2002, the veteran testified before the undersigned 
member of the Board via video conference.  With regard to 
right ear hearing loss, the veteran testified that his 
primary specialty during service was artillery which he 
performed for 13-14 years.  He fired regular guns and 
howitzers.  The veteran related that he is service-connected 
for his left ear hearing loss and he sees no distinction 
between the etiology of his hearing loss in the left ear and 
that in the right ear.  The veteran related that his right 
ear hearing loss has worsened since his retirement from the 
service.  The veteran maintained that his right ear hearing 
loss was due to acoustic trauma, exposure to Agent Orange 
during service, or exposure to chemicals during the Persian 
Gulf War.  With regard to vertigo and nausea, the veteran 
related that these symptoms had not been attributed to his 
hearing loss and there was no explanation for them.  With 
regard to his skin disorders, the veteran related that he has 
been on various medications and was told that they were due 
to viral infections.  The veteran's wife testified that the 
veteran's hearing loss was worse and his rashes had been 
horrible since he returned from the Persian Gulf.  The rashes 
were located on the neck, arms, head, upper torso, back, and 
legs.  With regard to night sweats, the veteran related that 
he would wake up in the middle of the night or in the morning 
sweating badly.  His wife reported that the veteran sweated 
profusely at night.  Within the past year, it happened 7 
times.  The veteran stated that he also had numbness of the 
hands and feet, but had not been diagnosed with diabetes 
mellitus or peripheral neuropathy.  The veteran also 
indicated that he experienced daily fatigue and wheezing.  
His wife confirmed the wheezing.  The veteran stated that his 
vision also has decreased and that he wears glasses.  He 
indicated that he additionally began having memory loss after 
his retirement in 1991.  With regard to his teeth, the 
veteran related that he had much dental work done during 
service.  After service, he teeth just kept on becoming more 
and more loose.  The veteran related that he was exposed to 
various toxins during service which caused calcium 
deficiency.  In addition, he developed joint swelling.


Analysis

Rating

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the most recent medical findings 
regarding the current level of the veteran's service-
connected left ear hearing loss.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  

As a preliminary matter, the Board points out that, during 
the pendency of this appeal, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1998), including the rating criteria for evaluating diseases 
of the ear.  This amendment was effective June 10, 1999. See 
64 Fed. Reg. 25202 through 25210 (May 11, 1999).  As noted, 
when a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the appellant.  Karnas.  Therefore, the Board 
must evaluate the veteran's claim for bilateral ear hearing 
loss, under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations and apply the 
more favorable result, if any.

The Board notes that the old and new rating criteria for 
hearing loss are equally favorable to the veteran in this 
case.

Under the old version of the rating criteria, evaluations of 
hearing loss ranged from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with average hearing threshold levels as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second (Hertz).  To evaluate the degree of 
disability from defective hearing, the rating schedule 
established eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. 4.87, Diagnostic Codes 6100 to 
6110 (1998).

The criteria for rating diseases of the ear (and other sense 
organs) were amended effective June 10, 1999.  However, while 
the above noted schedular criteria for rating hearing loss 
(i.e. those that establish the eleven auditory acuity levels) 
have not changed, and are currently located at 38 C.F.R. § 
4.85, Diagnostic Code 6100 (1999), the June 1999 amendment 
adds the provisions of 38 C.F.R. § 4.86 for evaluating 
exceptional patterns of hearing impairment.  

The current provisions of 38 C.F.R. § 4.86(a) provide that 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

In August 1998, the veteran was afforded a VA audiological 
examination.  At that time, pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
10
10
35
25
20
LEFT
60
60
65
65
63

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 68 percent in the left ear.  
The examiner stated that the veteran exhibits hearing within 
normal limits through 2000 Hz with mild sensorineural hearing 
loss in the right ear and a flat, moderately severe 
sensorineural hearing loss in the left ear.  Word recognition 
performance was excellent in the right ear and fair in the 
left ear at elevated presentation levels.  He was recommended 
for a hearing aid evaluation.  It was noted that the 
audiological results did not indicate an ear or hearing 
problem which required medical follow-up or a problem which, 
if treated, might cause a change in hearing at threshold 
levels.  

In applying the findings for the rating criteria, the Board 
again notes that the schedular criteria for rating hearing 
loss (i.e. those that establish the eleven auditory acuity 
levels) are the same under the old and new rating provisions.  
The initial rating criteria are the same.  Turning to the 
first examination for the left ear, by intersecting the 
column in Table VI (found at 38 C.F.R. § 4.85 of the rating 
schedule) for average puretone decibel loss falling between 
58 and 65 with the line for percent of discrimination from 
68-75, the resulting numeric designation for the right ear is 
V.  For the nonservice-connected right ear, the numeric 
designation is I.  

Reference is then required to Table VII for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
For the examination, with a numeric designation of I for the 
better ear and V for the poorer ear, the point of 
intersection on Table VII requires a zero percent evaluation 
under Diagnostic Code 6100.  

Thus, under either version of the rating criterion, the 
veteran's left ear hearing loss does not warrant more than 
the current noncompensable rating.  

Under the new rating criteria, 38 C.F.R. § 4.86 calls for the 
use of Table VIa at certain times, when that Table would 
result in a higher Roman numeral designation.  Here, the 
puretone thresholds reported on examination are (a) 55 
decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz).  They are not: (b) 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  As such, Table VIa is for application, and the 
veteran's service-connected bilateral hearing loss is 
noncompensable under the applicable rating criteria.  
However, the numerical value for the left ear under that 
Table results in the same numerical value as assigned under 
Table VI.  Thus, the results are the same.  

Thus, in sum, the current evidence reveals findings that 
compute to level I hearing loss in the right ear and level V 
hearing loss in the left ear.  As such, the criteria for a 
compensable rating for left ear hearing loss have not been 
met.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's left ear hearing loss causes marked 
interference with his employment, or that such requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards. 



Service Connection

At the outset, the Board notes that where a combat wartime 
veteran alleges he suffers disability due to an injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, the veteran is a combat 
veteran and has been awarded the combat action ribbon. 

Where a combat veteran alleges he suffers disability due to 
an injury incurred in service,  38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  38 U.S.C.A. § 1154 makes it clear that 
special considerations attend the cases of combat veterans.  

In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an 
inservice injury or disease can be overcome by satisfactory 
lay or other evidence which shall be sufficient proof of 
service occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service.  38 
U.S.C.A. § 1154(b).  These veterans may prove service 
connection by "satisfactory lay or other evidence" even in 
the absence of official records.  Section 1154(b) relaxes 
evidentiary standards so that "satisfactory lay or other 
evidence" can be used by combat veterans to demonstrate 
incurrence or aggravation of a disability in service. See 
Caluza.  In Collette, the United States Court of Appeals 
articulated a three-step sequential analysis to be performed 
when a combat veteran seeks benefits under the method of 
proof provided by 38 U.S.C.A. § 1154(b).  

In the first step of the analysis, the VA must determine 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  If a veteran produces credible evidence that 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in service, then the 
veteran has produced "satisfactory evidence" to satisfy the 
first requisite step of analysis under the stated provision.  
This determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.

In the second step, the VA must then determine if the 
proffered evidence is consistent with the circumstances, 
conditions, or hardships of such service, again without 
weighing the veteran's evidence with contrary evidence.  If 
these two inquiries are met, the Secretary "shall accept" the 
veteran's evidence as "sufficient proof of service 
connection," even if no official record of such incurrence 
exists.  At this point a factual presumption arises that the 
alleged injury or disease is service-connected.

It is in the third step under Collette, that the VA is to 
weigh evidence contrary to that which established the 
presumption of service connection.  If the VA meets its 
burden of presenting "clear and convincing evidence to the 
contrary," the presumption of service connection is then 
rebutted.

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only as to whether an injury or disease was incurred 
or aggravated in service.  It does not apply to the questions 
of whether there is a current disability or a nexus 
connecting the disability to service.  Caluza; Collette.  
Competent evidence is required to establish the veteran's 
current disability and the nexus connecting that disability 
to an in service injury or disease.  That is, the veteran 
must meet his evidentiary burden with respect to service 
connection.  Collette. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Additionally, the pertinent laws and regulations provide that 
sensorineural hearing loss (organic disease of the nervous 
system) will be presumed to have been incurred in service if 
it had become manifest to a degree of ten percent or more 
within one year of the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Refractive error is not a disease or injury within the 
meaning of law providing compensation.  38 C.F.R. § 3.303(c).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran, as a lay person, is not capable of providing an 
opinion regarding medical causation and any such statements 
are not competent because lay persons are not competent to 
offer medical opinions.  Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). 

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, Title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  That 
statute, codified at 38 U.S.C.A. § 1117, authorizes VA to 
compensate any Persian Gulf War veteran suffering from a 
chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a specified presumption period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Benefits Act, VA 
issued a new regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides as 
follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:

(1) Fatigue; (2) Signs or symptoms involving skin; (3) 
Headache; (4) Muscle pain; (5) Joint pain; (6) Neurologic 
signs or symptoms; (7) Neuropsychological signs or symptoms; 
(8) Signs or symptoms involving the respiratory system (upper 
or lower); (9) Sleep disturbances; (10) Gastrointestinal 
signs or symptoms; (11) Cardiovascular signs or symptoms; 
(12) Abnormal weight loss; (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.

38 C.F.R. § 3.317.

As a threshold matter, the Board notes that military records 
reflect that the veteran served in the Southwest Asia Theater 
of operations during the applicable time period.  


Vertigo

Vertigo was not shown during either period of the veteran's 
active service.  

Post-service records show that a January 1992 general medical 
examination revealed that the veteran has a history of dizzy 
spells which might be consistent with a diagnosis of 
Meniere's disease or benign positional vertigo.  There was no 
confirmed diagnosis.  In September 1992, he complained of 
having episodes of dizziness.  In June 1997, the veteran was 
afforded a VA Persian Gulf Registry examination.  At that 
time, the veteran reported having light-headedness.  He was 
not diagnosed as having any disorder with a symptom of 
vertigo nor did the examination reveal that he had vertigo.  

In August 1998, the veteran was afforded a VA arteries/veins 
and miscellaneous examination.  The veteran related that he 
had been having problems with vertigo which began after 
returning from the Persian Gulf, however, these problems had 
resolved.  He was not diagnosed as having any disorder with a 
symptom of vertigo nor did the examination reveal that he had 
vertigo.  

The veteran maintains that while in the Persian Gulf, he was 
exposed to various substances which caused these symptoms.  
In particular, the veteran indicated that he was exposed to 
the smell of oil while in the Persian Gulf.  He related that 
this smell made him sick and caused vertigo.

In May 2002, the veteran testified before the undersigned 
member of the Board via video conference from the RO.  He has 
also submitted written arguments.  With regard to vertigo, 
the veteran related that this symptom had not been attributed 
to his hearing loss and there was no explanation for it.

Vertigo did not become manifest either during active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more.  As noted, vertigo was not shown to be 
present while the veteran was in the Persian Gulf.  As a 
combat veteran, the Board will accept his statements that he 
had vertigo as being accurate even though he was seen on 
multiple occasions during active service at that time, but 
did not complain of having vertigo nor was that problem noted 
by any examiner.  However, the veteran does not allege nor 
does the record show that he experienced 6-months of constant 
or intermittent symptomatology.

Post-service, the veteran reported intermittent episodes of 
vertigo, dizziness, and/or light-headedness although this was 
never exhibited to an examiner.  At his August 1998 
examination, he indicated that his problems with vertigo had 
resolved.  Recently, the veteran has again asserted that he 
has vertigo.  Vertigo may be rated by analogy under 
Diagnostic Code 6204.  Under that code, in order for a 
compensable rating to be warranted, the veteran must exhibit 
occasional dizziness as supported by objective findings.  
Even accepting the veteran's current assertions that he has 
vertigo, the evidence as a whole does not reflect that he has 
vertigo to a degree of 10 percent or more.  There are no 
objective findings supporting the veteran's assertions of 
vertigo as required for a compensable rating to have been 
warranted.  

In the absence of post-service manifestation of vertigo to a 
degree of at least 10 percent, the preponderance of the 
evidence is against his claim for service connection for 
vertigo as due to undiagnosed illness.  The medical evidence 
is probative of his degree of disability and his testimony as 
well supports no more than a noncompensable evaluation.  
Therefore the preponderance of the evidence is against the 
claim.

Service connection for vertigo is not warranted on a direct 
basis in the absence of competent evidence attributing post-
service vertigo to service.  As noted, the veteran is 
competent to report that he had some episodes of vertigo in 
service and vertigo has been noted in post-service records 
based on the veteran's reports to the examiners.  However, 
vertigo has not been objectively demonstrated and was 
specifically denied by the veteran on the last pertinent 
examination.  There is no competent evidence relating any 
report of post-service vertigo to service or to any disorder 
related to service.  

In the absence of competent evidence that links the veteran's 
post-service reports of vertigo to service as well as the 
lack of any competent evidence that the veteran objectively 
has vertigo, service connection is not warranted.  While the 
veteran and his wife may believe that he has or has had in 
the past had vertigo which was caused by service, his lay 
testimony is not competent for the purpose of linking his 
current disability to service.  They lack the medical 
training and expertise to offer competent testimony to link 
it to service.


Nausea

The service medical records from the first period of service 
are negative for nausea.  The service medical records from 
the second period of service when the veteran was stationed 
in the Persian Gulf reveal that in September 1987, the 
veteran complained of having night sweats, headaches, 
vomiting, nausea, and diarrhea for one day.  He was diagnosed 
as having a viral syndrome and was restricted from eating 
dairy products and greasy foods and was told to consume clear 
liquids.  There are no further reports of nausea.  

Post-service, in September 1992, the veteran complained of 
having nausea.  In June 1997, the veteran was afforded a VA 
Persian Gulf Registry examination.  At that time, the veteran 
reported having nausea.  Nausea was not noted at the time of 
the examination nor objectively on examination.  In August 
1998, the veteran was afforded a VA arteries/veins and 
miscellaneous examination.  At that time, the veteran related 
that he previously was having nausea, but that problem had 
resolved.  Nausea was not noted at the time of the 
examination nor objectively on examination.  

Dr. Bajorek opined that, in his expert medical opinion, the 
veteran has HCV.  He indicated that the veteran's medical 
records contained indicators of HCV such as nausea.  HCV is 
not a service-connected disorder.  For the purposes of this 
decision, service connection is being sought for nausea as a 
separate entity, i.e., a distinct disability on its own.  
Therefore, service connection is being considered on that 
basis.  This does not preclude service connection for HCV 
from being addressed separately, as deemed to be warranted in 
the introductory portion of this decision.  At that time, the 
manifestations of that disorder may be considered in 
conjunction with that claim to include nausea.  However, as 
noted, at this time, service connection for nausea is being 
considered on a separate basis.  

At his personal hearing and in written correspondence, 
veteran related that his nausea had not been attributed to 
his hearing loss and there was no explanation for it.  

Nausea did not become manifest either during active military, 
naval, or air service in the Southwest Asia Theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more.  As noted, there is one report of nausea 
while the veteran was in the Persian Gulf, but it was 
attributed to a viral syndrome.  As a combat veteran, the 
Board will accept his statements that he had nausea as being 
accurate even though he was seen on multiple occasions during 
active service at that time, but did not complain of having 
nausea, but for the one occasion, nor was that problem noted 
by any other examiner.  However, the veteran does not allege 
nor does the record show that he experienced 6-months of 
constant or intermittent symptomatology.

Post-service, the veteran reported intermittent episodes of 
nausea although this was never exhibited to an examiner.  At 
his August 1998 examination, he indicated that his problems 
with nausea had resolved.  Recently, the veteran has again 
asserted that he has nausea.  Nausea may be rated by analogy 
under diagnostic codes pertaining to the digestive system.  
Diagnostic Codes 7304-7306 govern ratings for ulcers and 
require mild disability with recurring symptoms which occur 
once or twice yearly.  A review of the evidence does not show 
complaints of symptoms once or twice yearly.  Therefore, even 
accepting the veteran's current assertions that he has 
nausea, the evidence as a whole does not reflect that he has 
nausea to a degree of 10 percent or more.

In the absence of post-service manifestation of nausea to a 
degree of at least 10 percent, the preponderance of the 
evidence is against his claim for service connection for 
nausea as due to undiagnosed illness.  The medical evidence 
is probative of his degree of disability and his testimony as 
well supports no more than a noncompensable evaluation.  
Therefore the preponderance of the evidence is against the 
claim.

Service connection for nausea is not warranted on a direct 
basis in the absence of competent evidence attributing post-
service nausea to service.  As noted, the veteran is 
competent to report that he had some episodes of nausea in 
service and nausea has been noted in post-service records 
based on the veteran's reports to the examiners.  However, 
nausea has not been objectively demonstrated and was 
specifically denied by the veteran on the last pertinent 
examination.  There is no competent evidence relating any 
report of post-service nausea to service.  

In the absence of competent evidence that links the veteran's 
post-service reports of nausea to service, service connection 
is not warranted.  While the veteran and his wife may believe 
that he has or has had in the past had nausea which was 
caused by service, his lay testimony is not competent for the 
purpose of linking his current disability to service.  They 
lack the medical training and expertise to offer competent 
testimony to link it to service.


Night Sweats

The service medical records from the first period of service 
are negative for night sweats.  The service medical records 
from the second period of service when the veteran was 
stationed in the Persian Gulf reveal that in September 1987, 
the veteran complained of having night sweats, headaches, 
vomiting, nausea, and diarrhea for one day.  He was diagnosed 
as having a viral syndrome and was restricted from eating 
dairy products and greasy foods and was told to consume clear 
liquids.  There are no further reports of night sweats.  

Post-service, from 1995 to 1997, the veteran was seen at 
Oregon Health Services University for various medical 
complaints.  In pertinent part, he complained of having night 
sweats. 

In June 1997, the veteran was afforded a VA Persian Gulf 
Registry examination.  At that time, the veteran reported 
having night sweats.  Sweating was not noted at the time of 
the examination nor objectively on examination.  

In August 1998, the veteran was afforded a VA arteries/veins 
and miscellaneous examination.  At that time, the veteran 
related that he continued to having night sweats.  Sweating 
was not noted at the time of the examination nor objectively 
on examination.  

At his personal hearing and in written correspondence, with 
regard to night sweats, the veteran related that he would 
wake up in the middle of the night or in the morning sweating 
badly.  His wife confirmed that the veteran sweated profusely 
at night.  He related that this had happened 7 times within 
the past year.  

Night sweats did not become manifest either during active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more.  As noted, there is one report of night 
sweats while the veteran was in the Persian Gulf, but it was 
attributed to a viral syndrome.  As a combat veteran, the 
Board will accept his statements that he had night sweats as 
being accurate even though he was seen on multiple occasions 
during active service at that time, but did not complain of 
having night sweats, but for the one occasion, nor was that 
problem noted by any other examiner.  However, the veteran 
does not allege nor does the record show that he experienced 
6-months of constant or intermittent symptomatology.

Post-service, the veteran reported intermittent episodes of 
night sweats although this was never exhibited to an 
examiner.  His wife has confirmed that the veteran does have 
night sweats which she has witnessed.  The Board notes that 
there is no diagnostic code which takes into account night 
sweats.  In rating by analogy in this case, the Board finds 
that the veteran's complaints most nearly approximate a 
psychophysiologic disorder which would be rated pursuant to 
the General Rating Formula for Mental Disorders under 
Diagnostic Code 9440.  Under that code, a compensable rating 
is warranted when the symptoms are transient and decrease 
work efficiency and ability to perform occupational tasks 
only during period of significant stress or the symptoms are 
controlled by medication.  In this case, the veteran's night 
sweats do not occur frequently and were seldom reported.  
Therefore, even accepting the veteran's current assertions 
that he has night sweats as confirmed by his wife, the 
evidence as a whole does not reflect that he has night sweats 
to a degree of 10 percent or more.

In the absence of post-service manifestation of night sweats 
to a degree of at least 10 percent, the preponderance of the 
evidence is against his claim for service connection for 
night sweats as due to undiagnosed illness.  The medical 
evidence is probative of his degree of disability and his 
testimony as well supports no more than a noncompensable 
evaluation.  Therefore the preponderance of the evidence is 
against the claim.

Service connection for night sweats is not warranted on a 
direct basis in the absence of competent evidence attributing 
night sweats to service.  As noted, the veteran is competent 
to report that he had some episodes of night sweats in 
service and night sweats has been noted in post-service 
records based on the veteran's reports to the examiners.  
However, there is no competent evidence relating any report 
of post-service night sweats to service or to any disorder 
related to service.

In the absence of competent evidence that links the veteran's 
post-service reports of night sweats to service, service 
connection is not warranted.  While the veteran and his wife 
may believe that he has or has had in the past had night 
sweats which were caused by service, his lay testimony is not 
competent for the purpose of linking his current disability 
to service.  They lack the medical training and expertise to 
offer competent testimony to link it to service.


Memory Loss

Service connection as due to undiagnosed illness is not 
warranted in light of the fact that his memory loss has been 
attributed to a known clinical diagnosis of a cognitive 
disorder.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b), Gilbert.

Service connection on a direct basis is not warranted in the 
absence of competent evidence of memory loss in service or a 
competent opinion that links post-service memory loss to 
service.  The veteran himself has stated that his memory loss 
began after he returned from the Persian Gulf.  The medical 
evidence shows that the veteran does in fact have memory 
loss.  However, there is no competent evidence that links 
memory loss to service.  Therefore, the preponderance of the 
evidence is against the claim.

The Board has considered the veteran's testimony and that of 
his wife.  On issues of medical fact either diagnosis or 
causation, their testimony is not competent.  While the 
veteran is competent to note memory loss and his wife is 
competent to state what she has observed, they are not 
competent to determine its etiology or to link it to service.  
The competent medical evidence is afforded more probative 
value and outweighs their testimony.


Swelling Joints

At the outset, the Board notes that the veteran is service-
connected for bilateral knee and left 5tth fingers disorders 
as well as for varicose veins.  Swelling located in the 
knees, hand, and feet attributed to these service-connected 
disabilities is not considered herein with regard to the 
current separate claim for swollen and painful joints.  In 
addition, the post-service medical records show that the 
veteran has osteoporosis which causes the veteran pain and 
has resulted in fractured bones.  This disorder is not 
service-connected and any joint pain attributed thereto is 
not considered herein.  

The service medical records from the first period of service 
and second period of service are negative for swollen joints. 

Post-service, from 1995 to 1997, the veteran was seen at 
Oregon Health Services University for various medical 
complaints.  In pertinent part, he complained of having joint 
pain.  

In June 1997, the veteran was afforded a VA Persian Gulf 
Registry examination.  At that time, the veteran did not 
specifically report having joint pain.  Examination of the 
joints revealed normal hands, wrists, elbows, shoulders, and 
ankles.  The knees were unremarkable except for bilateral 
patellar crepitus.  The left hip was normal.  There was a 
slight reduction in range of motion of the right hip and a 
surgical scar from repair of a hip fracture.  As noted, the 
veteran is already service-connected for bilateral knee 
disability and his right hip problems are due to post-service 
injury.  

In July 1998, the veteran was afforded a VA joints 
examination at which time the veteran presented complaints 
regarding his knees.  The examination confirmed the diagnosis 
of bilateral chondromalacia of the knees.  

In August 1998, the veteran was afforded a VA arteries/veins 
and miscellaneous examination.  This examination did not 
reveal that the veteran had swollen joints other than 
swelling of the feet associated with his varicose veins, nor 
did the veteran complain of having swollen joints.  

As noted, Dr. Bajorek opined that, in his expert medical 
opinion, the veteran has HCV.  He indicated that the 
veteran's medical records contained indicators of HCV such as 
joint pain and swelling.  HCV is not a service-connected 
disorder.  For the purposes of this decision, service 
connection is being sought for swollen joints as a separate 
entity, i.e., a distinct disability on its own.  Therefore, 
service connection is being considered on that basis.  This 
does not preclude service connection for HCV from being 
addressed separately, as deemed to be warranted in the 
introductory portion of this decision.  At that time, the 
manifestations of that disorder may be considered in 
conjunction with that claim to include swollen joints.  
However, as noted, at this time, service connection for 
swollen joints is being considered on a separate basis.  

At his personal hearing and in written correspondence, 
veteran related that he had joint pain and swelling. 

Joint pain and swelling did not become manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more.  As noted, there is no evidence 
of joint pain and swelling during either period of service.  
As a combat veteran, the Board will accept his statements as 
being accurate even though he was seen on multiple occasions 
during active service, but did not complain of having joint 
pain and swelling nor was that problem noted by any other 
examiner.  However, the veteran does not allege nor does the 
record show that he experienced 6-months of constant or 
intermittent symptomatology while in the Persian Gulf.

Post-service, the veteran reported episodes of joint pain and 
swelling although this was never exhibited to an examiner.  
His physical examinations have been negative for joint pain 
and swelling which has not been associated with his service-
connected disabilities.  Under the rating code, 
musculoskeletal disability is rated pursuant to 38 C.F.R. 
§ 4.71.  It is unclear where the veteran has alleged joint 
pain and swelling which is unrelated to a service-connected 
disability and/or osteoporosis.  However, the ratings in 
general for the various joints require that for a compensable 
rating to be warranted, the veteran must exhibit some 
limitation of motion, malunion, or deformity of a joint.  The 
veteran does not complain of any of these problems nor does 
he have any of these problems as unrelated to a service-
connected disability and/or osteoporosis.  Therefore, even 
accepting the veteran's current assertions that he has joint 
pain and swelling as not related to his service-connected 
disabilities, the evidence as a whole does not reflect that 
he has joint pain and swelling to a degree of 10 percent or 
more.

In the absence of post-service manifestation of joint pain 
and swelling to a degree of at least 10 percent, the 
preponderance of the evidence is against his claim for 
service connection for joint pain and swelling as due to 
undiagnosed illness.  The medical evidence is probative of 
his degree of disability and his testimony as well supports 
no more than a noncompensable evaluation.  Therefore the 
preponderance of the evidence is against the claim.

Service connection for joint pain and swelling is not 
warranted on a direct basis in the absence of competent 
evidence of post-service joint pain and swelling and of post-
service joint pain and swelling as medically attributed to 
service.  As noted, the veteran is competent to report that 
he had some episodes of joint pain and swelling in service 
and post-service.  He has reported complaints in post-service 
records to the examiners.  However, joint pain and swelling 
has not been objectively demonstrated.  There is no competent 
evidence relating any report of post-service joint pain and 
swelling to service. 

In the absence of competent evidence that links the veteran's 
post-service reports of joint pain and swelling to service, 
service connection is not warranted.  While the veteran and 
his wife may believe that he has or has had in the past had 
joint pain and swelling which was caused by service, his lay 
testimony is not competent for the purpose of linking his 
current disability to service.  They lack the medical 
training and expertise to offer competent testimony to link 
it to service.


Headaches

The service medical records from the first period of service 
are negative for headaches.  The service medical records from 
the second period of service reveal that in July 1976, it was 
noted that he veteran had had headaches for the past 3 weeks.  
In August 1977, the veteran complained of having a headache.  
In September 1987, the veteran complained of having night 
sweats, headaches, vomiting, nausea, and diarrhea for one 
day.  He was diagnosed as having a viral syndrome and was 
restricted from eating dairy products and greasy foods and 
was told to consume clear liquids.  There are no further 
reports of headaches.  

Post-service, in June 1997, the veteran was afforded a VA 
Persian Gulf Registry examination.  At that time, the veteran 
reported having headaches.  The examiner diagnosed the 
veteran as having tension headaches.  Thereafter, July and 
September 1997 VA records also show that the veteran was 
treated for tension headaches.

In August 1998, the veteran was afforded a VA arteries/veins 
and miscellaneous examination.  At that time, the veteran 
related that he had had headaches a lot in the past, but they 
were not currently a regular problem.  Headaches were not 
noted at the time of the examination nor objectively on 
examination.  

At his personal hearing and in written correspondence, it was 
indicated that the veteran had headaches during both periods 
of service and, while he was in the Persian Gulf, the 
exposure to fuels caused him to have headaches. 

Headaches did not become manifest either during active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more.  As noted, there are three reports of 
headaches during the veteran's second period of service, one 
report associated the headache with a viral syndrome.  As a 
combat veteran, the Board will accept his statements that he 
had headaches as being accurate even though he was seen on 
multiple occasions during active service, but did not 
complain of having headaches, but for the three occasions, 
nor was that problem noted by any other examiner.  However, 
the veteran does not allege nor does the record show that he 
experienced 6-months of constant or intermittent 
symptomatology.  At most, the veteran reported having 
headaches for 3 weeks.  

Post-service, the veteran reported episodes of headaches 
although this was never exhibited to an examiner.  At his 
August 1998 examination, he indicated that he no longer had a 
problem with headaches.  Recently the veteran has again 
asserted that he has headaches.  Headaches are rated based on 
Diagnostic Code 8100 which requires characteristic 
prostrating attacks averaging 1 in 2 months over the last 
several months.  The evidence does not show that this is the 
case.  Even accepting the veteran's current assertions that 
he has headaches, the evidence as a whole does not reflect 
that he has headaches to a degree of 10 percent or more.

Furthermore, on more than one occasion, his headache was 
attributed to a known clinical diagnosis, tension-type 
headaches.  As such, 38 C.F.R. § 3.317 would not be for 
application.

In the absence of post-service manifestation of headaches to 
a degree of at least 10 percent, the preponderance of the 
evidence is against his claim for service connection for 
headaches as due to undiagnosed illness.  The medical 
evidence is probative of his degree of disability and his 
testimony as well supports no more than a noncompensable 
evaluation.  Moreover, as noted, service connection is not 
warranted for tension headaches as an undiagnosed illness 
because the veteran carries a diagnosis of that disorder.  
Therefore the preponderance of the evidence is against the 
claim.

Service connection for headaches is not warranted on a direct 
basis in the absence of competent evidence attributing post-
service headaches to service.  As noted, the veteran is 
competent to report that he had some episodes of headaches in 
service and headaches have been noted in post-service records 
based on the veteran's reports to the examiners.  However, 
headaches were specifically denied by the veteran on the last 
pertinent examination.  There is no competent evidence 
relating any report of post-service headaches to service or 
to any disorder related to service. 

In the absence of competent evidence that links the veteran's 
post-service reports of headaches to service, service 
connection is not warranted.  While the veteran and his wife 
may believe that he has or has had in the past had headaches 
which were caused by service, his lay testimony is not 
competent for the purpose of linking his current disability 
to service.  They lack the medical training and expertise to 
offer competent testimony to link it to service.


Indigestion

Service connection as due to undiagnosed illness is not 
warranted in light of the fact that his indigestion has been 
attributed to a known clinical diagnosis, acid peptic 
disease.  His acid indigestion has also been attributed to 
HCV, a nonservice-connected disability.  Therefore, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert.

Service connection on a direct basis is not warranted in the 
absence of competent evidence of acid indigestion/acid peptic 
disease in service or a competent opinion that links post-
service acid indigestion/acid peptic disease to service.  
Competent evidence of a current acid peptic disease has been 
presented.  However, as noted, this disorder has not been 
attributed to service in any way.  

Dr. Bajorek opined that, in his expert medical opinion, the 
veteran has HCV.  He indicated that the veteran's medical 
records contained indicators of HCV such as indigestion.  HCV 
is not a service-connected disorder.  For the purposes of 
this decision, service connection is being sought for 
indigestion as a separate entity, i.e., a distinct disability 
on its own.  Therefore, service connection is being 
considered on that basis.  This does not preclude service 
connection for HCV from being addressed separately, as deemed 
to be warranted in the introductory portion of this decision.  
At that time, the manifestations of that disorder may be 
considered in conjunction with that claim to include 
indigestion.  However, as noted, at this time, service 
connection for indigestion is being considered on a separate 
basis.  

Thus, the preponderance of the evidence is against the claim.

The Board has considered the testimony of the veteran and his 
wife.  On issues of medical fact either diagnosis or 
causation, their testimony is not competent.  While the 
veteran he is competent to note indigestion, he is not 
competent to determine its etiology or to link it to service.  
The competent medical evidence is afforded more probative 
value and outweighs their testimony.


Calcium Deficiency and Loosening of Teeth

The service medical records from the first and second period 
of service are negative for calcium deficiency.  The veteran 
was treated for a variety of dental problems, but he was not 
specifically diagnosed as having loosening of the teeth.  

Post-service, January 1997 bone mineral density testing 
revealed results of below the "young normal reference 
range" at the lumbar spine and femoral neck.  

In June 1997, the veteran was afforded a VA Persian Gulf 
Registry examination.  At that time, the veteran reported 
bone loss.  A history of bone demineralization of unclear 
etiology was noted.  

In December 1997, the veteran was afforded a VA endocrinology 
evaluation which revealed severe osteoporosis in the lumbar 
spine and moderately severe in the femur.  The examiner 
opined that his biggest risk factor was his cigarette 
smoking.  A March 1998 addendum revealed that the veteran did 
not appear to have osteomalacia, but could have a renal 
calcium leak.

In August 1998, the veteran was afforded a VA endocrinology 
examination to evaluate his osteoporosis.  It was noted that 
urine calcium testing was normal.  It was felt that the 
veteran's osteoporosis may have been related to his history 
of alcohol and tobacco abuse.  The veteran indicated that he 
was concerned that it was related to his combat experience.  
The veteran's bone mineral density testing showed a lumbar 
spine density of "below young normal."  The assessment was 
osteoporosis.

In August 1998, the veteran was afforded a VA arteries/veins 
and miscellaneous examination.  The examiner noted that with 
regard to osteoporosis, x-rays reveled osteopenia.  His 
calcium levels had been normal with no calcium deficiency.  
The examiner noted that the veteran's bone problems preceded 
his exposures in the Persian Gulf since when he went to a 
dentist in 1989, x-rays were done and the dentist told the 
veteran that there was a 30 percent bone loss in the jaw.  

In January 1999, the veteran was afforded a VA dental 
examination.  The examination revealed advanced generalized 
periodontal disease which was due to lack of professional and 
personal preventative treatment and his long history of 
tobacco abuse.  The examiner opined that the disease process 
did not appear to be related to any systemic factors.  

A March 1999 letter from the VA endocrinology clinic 
indicated that the veteran was being seen for treatment of 
his osteoporosis.  The examiner stated that the veteran had 
quite severe weakening of his bones and was at risk for 
developing spinal fractures.  

At his personal hearing, veteran related that he had much 
dental work done during service.  After service, the teeth 
just kept on becoming more and more loose.  The veteran 
related that he was exposed to various toxins during service 
which caused calcium deficiency. 

Calcium deficiency and/or loosening of the teeth did not 
become manifest either during active military, naval, or air 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War.  As a combat veteran, the Board will 
accept his statements that he had calcium and teeth problems 
as being accurate.  However, these problems are not among the 
15 listed problems under 38 C.F.R. § 3.317: (1) Fatigue; (2) 
Signs or symptoms involving skin; (3) Headache; (4) Muscle 
pain; (5) Joint pain; (6) Neurologic signs or symptoms; (7) 
Neuropsychological signs or symptoms; (8) Signs or symptoms 
involving the respiratory system (upper or lower); (9) Sleep 
disturbances; (10) Gastrointestinal signs or symptoms; (11) 
Cardiovascular signs or symptoms; (12) Abnormal weight loss; 
(13) Menstrual disorders.  However, that list is not 
exclusive.  

Nevertheless, the evidence does not show that calcium 
deficiency and/or loosening of the teeth became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more.  The veteran does 
not allege nor does the record show that he experienced 6-
months of constant or intermittent symptomatology.  

Post-service, the veteran reported calcium deficiency and/or 
loosening of the teeth.  However, his recent examination 
revealed no calcium deficiency.  The veteran's problems with 
bone loss have been attributed to a nonservice-connected 
disability and his dental problems have also been attributed 
to a nonservice-connected disability.  The Board notes that 
bone deficiency is rated based on limitation of the part 
affected pursuant to Diagnostic Codes 5013-5024.  In this 
case, there is no competent evidence that the veteran has 
calcium deficiency which has affected any joint.  As noted, 
his problems with bone loss are due to nonservice-connected 
disability.  With regard to loosening the teeth, the teeth 
actually have to be missing for a compensable rating to be 
warranted pursuant to Diagnostic Code 9913.  This is not the 
case here.  Thus, even accepting the veteran's current 
assertions that he has calcium deficiency and/or loosening of 
the teeth, the evidence as a whole does not reflect that he 
has these problems as unrelated to nonservice-connected 
disabilities, to a degree of 10 percent or more.

In the absence of post-service manifestation of calcium 
deficiency and/or loosening of the teeth to a degree of at 
least 10 percent and unrelated to nonservice-connected 
disabilities, the preponderance of the evidence is against 
his claims for service connection for calcium deficiency 
and/or loosening of the teeth as due to undiagnosed illness.  
The medical evidence is probative of his degree of disability 
and his testimony as well supports no more than a 
noncompensable evaluation.  Therefore the preponderance of 
the evidence is against the claim.

Service connection for calcium deficiency and/or loosening of 
the teeth is not warranted on a direct basis in the absence 
of competent evidence attributing post-service calcium 
deficiency and/or loosening of the teeth to service.  As 
noted, calcium deficiency and/or loosening of the teeth have 
been attributed to nonservice-connected disabilities.  While 
the veteran is competent to report that he has had dental 
problems, the competent evidence establishes that calcium 
deficiency and/or loosening of the teeth are due to 
nonservice-connected disabilities.  There is no competent 
evidence relating any report of post-service calcium 
deficiency and/or loosening of the teeth to service or to any 
disorder related to service. 

In the absence of competent evidence that links the veteran's 
post-service reports of calcium deficiency and/or loosening 
of the teeth, service connection is not warranted.  While the 
veteran and his wife may believe that he has or has had in 
the past had calcium deficiency and/or loosening of the teeth 
which were caused by service, their lay testimony is not 
competent for the purpose of linking his current disabilities 
to service.  They lack the medical training and expertise to 
offer competent testimony to link it to service.



Loss of Vision

Service connection as due to undiagnosed illness is not 
warranted in light of the fact that his loss of vision has 
been attributed to a known clinical diagnosis, refractive 
error to include myopia and presbyopia.  Therefore, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert.

Service connection on a direct basis is not warranted because 
refractive error is not a disease or injury within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
Refractive error is not a disability for which service 
connection may be granted.  Thus, despite any lay evidence in 
support of the claim, the preponderance of the evidence is 
against the claim.


Numbness of the Hands and Feet

The service medical records from the first and second period 
of service are negative for numbness of the hands and feet. 

Post-service, in March 1993, the veteran was afforded a VA 
arteries/veins examination which revealed that the veteran 
had a history of venous varicosities, status post venous 
stripping bilaterally, with relatively good results.

In June 1997, the veteran was afforded a VA Persian Gulf 
Registry examination.  At that time, the veteran reported 
having tingling of the hands.  However, examination of the 
joints was normal and no neurological symptoms were 
identified.  In August 1998, the veteran was afforded a VA 
arteries/veins and miscellaneous examination.  At that time, 
the veteran related that he tended to have numbness and 
tingling in his feet at times when his feet were swollen, but 
he made these assertions with regard to residual varicose 
vein symptomatology.  He otherwise stated that he had 
numbness in his hands and both feet on an almost daily basis.  
However, nerve conduction studies were normal.  In September 
1998, the veteran was seen by Rehabilitation Medicine EMG 
Lab.  The neurological testing yielded normal findings.

At his personal hearing and in written correspondence, the 
veteran related that he had numbness of the hands and feet, 
but had not been diagnosed with diabetes mellitus or 
peripheral neuropathy.

Numbness of the hands and feet did not become manifest either 
during active military, naval, or air service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more.  As noted, the 
service medical records are negative for numbness of the 
hands and feet.  As a combat veteran, the Board will accept 
his statements that he had numbness of the hands and feet as 
being accurate even though he was seen on multiple occasions 
during active service at that time, but did not complain of 
having numbness of the hands and feet, nor was that problem 
noted by any other examiner.  

Post-service, the veteran reported episodes of numbness of 
the hands and feet although this was never exhibited to an 
examiner.  His recent nerve conduction and neurological 
testing were negative.  Recently, the veteran has again 
asserted that he has numbness of the hands and feet.  
Numbness of the hands and feet may be rated by analogy based 
on impairment of the peripheral nerves.  The diagnostic codes 
pertaining to such impairment, 8510-8540, require at least 
mild to moderate impairment.  The record does not reflect 
mild to moderate impairment, objectively.  All testing has 
been negative.  Therefore, even accepting the veteran's 
current assertions that he has numbness of the hands and 
feet, the evidence as a whole does not reflect that he has 
numbness of the hands and feet to a degree of 10 percent or 
more.  Numbness of the hands and feet has not been 
objectively shown.  

In the absence of post-service manifestation of numbness of 
the hands and feet to a degree of at least 10 percent, the 
preponderance of the evidence is against his claim for 
service connection for numbness of the hands and feet as due 
to undiagnosed illness.  The medical evidence is probative of 
his degree of disability and his testimony as well supports 
no more than a noncompensable evaluation.  Therefore the 
preponderance of the evidence is against the claim.

Service connection for numbness of the hands and feet is not 
warranted on a direct basis in the absence of competent 
evidence attributing post-service numbness of the hands and 
feet to service.  As noted, the veteran is competent to 
report that he had some episodes of numbness of the hands and 
feet in service and numbness of the hands and feet has been 
noted in post-service records based on the veteran's reports 
to the examiners.  However, numbness of the hands and feet 
has not been objectively demonstrated and nerve conduction 
studies and neurological testing were negative.  There is no 
competent evidence relating any report of post-service 
numbness of the hands and feet to service or to any disorder 
related to service.  

In the absence of competent evidence that links the veteran's 
post-service reports of numbness of the hands and feet to 
service, service connection is not warranted.  While the 
veteran and his wife may believe that he has or has had in 
the past had numbness of the hands and feet which was caused 
by service, lay testimony is not competent for the purpose of 
linking his current disability to service.  They lack the 
medical training and expertise to offer competent testimony 
to link it to service.


Wheezing

Service connection as due to undiagnosed illness is not 
warranted in light of the fact that his wheezing has been 
attributed to a known clinical diagnosis, mild obstructive 
disease.  Therefore, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert.

Service connection on a direct basis is not warranted in the 
absence of competent evidence of wheezing/mild obstructive 
disease in service or a competent opinion that links post-
service wheezing/mild obstructive disease to service.  
Competent evidence of a current wheezing/mild obstructive 
disease has been presented.  However, as noted, this disorder 
has not been attributed to service in any way. 

The Board has considered the testimony of the veteran and his 
wife.  On issues of medical fact either diagnosis or 
causation, their testimony is not competent.  While the 
veteran he is competent to note wheezing, he is not competent 
to determine its etiology or to link it to service.  The 
competent medical evidence is afforded more probative value 
and outweighs their testimony.


Fatigue

The service medical records from the first period of service 
are negative for fatigue.  The service medical records from 
the second period of service reveal that in August 1977, the 
veteran complained of weakness, even after 12 hours of sleep.  
He was taken off duty for 24 hours to be spent at home.  
There are no further reports of fatigue.  

Post-service, in September 1992, he complained of having 
fatigue.  From 1995 to 1997, the veteran was seen at Oregon 
Health Services University for various medical complaints.  
In pertinent part, he complained of having fatigue. 

In June 1997, the veteran was afforded a VA Persian Gulf 
Registry examination.  At that time, the veteran reported 
having a low energy level.  Fatigue was not noted at the time 
of the examination nor objectively on examination.  In August 
1998, the veteran was afforded a VA arteries/veins and 
miscellaneous examination.  At that time, the veteran related 
that he had fatigue.  Fatigue was not noted at the time of 
the examination nor objectively on examination.

Dr. Bajorek opined that, in his expert medical opinion, the 
veteran has HCV.  He indicated that the veteran's medical 
records contained indicators of HCV such as fatigue.  HCV is 
not a service-connected disorder.  For the purposes of this 
decision, service connection is being sought for fatigue as a 
separate entity, i.e., a distinct disability on its own.  
Therefore, service connection is being considered on that 
basis.  This does not preclude service connection for HCV 
from being addressed separately, as deemed to be warranted in 
the introductory portion of this decision.  At that time, the 
manifestations of that disorder may be considered in 
conjunction with that claim to include fatigue.  However, as 
noted, at this time, service connection for fatigue is being 
considered on a separate basis.  

Dr. Bajorek opined that, in his expert medical opinion, the 
veteran has HCV.  He indicated that the veteran's medical 
records contained indicators of HCV such as fatigue.  

At his personal hearing and in written correspondence, 
veteran related that he had daily fatigue.

Fatigue did not become manifest either during active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more.  As noted, there is only one report of 
fatigue while the veteran was in the Persian Gulf.  As a 
combat veteran, the Board will accept his statements that he 
had fatigue as being accurate even though he was seen on 
multiple occasions during active service at that time, but 
did not complain of having fatigue, but for the one occasion, 
nor was that problem noted by any other examiner.  However, 
the veteran does not allege nor does the record show that he 
experienced 6-months of constant or intermittent 
symptomatology.

Post-service, the veteran reported intermittent episodes of 
fatigue although this was never exhibited to an examiner.  
Recently, the veteran has again asserted that he has fatigue.  
Fatigue may be rated by analogy to chronic fatigue syndrome 
under Diagnostic Code 6354.  In order for a compensable 
rating to be warranted, the veteran would have to have 
symptoms which wax and wane, but result in incapacitation of 
at least 1, but less than 2 weeks total duration per year or 
if the symptoms are controlled by medication.  This is not 
the case here.  Since service, the veteran has never been 
incapacitated due to fatigue or had it controlled by 
medication.  Accordingly, even accepting the veteran's 
current assertions that he has fatigue, the evidence as a 
whole does not reflect that he has nausea to a degree of 10 
percent or more.

Furthermore, a private physician has attributed complaint of 
fatigue to HCV.  HCV is not a service-connected disorder.  

In the absence of post-service manifestation of fatigue to a 
degree of at least 10 percent, the preponderance of the 
evidence is against his claim for service connection for 
fatigue as due to undiagnosed illness.  The medical evidence 
is probative of his degree of disability and his testimony as 
well supports no more than a noncompensable evaluation.  
Therefore the preponderance of the evidence is against the 
claim.

Service connection for fatigue is not warranted on a direct 
basis in the absence of competent evidence attributing post-
service fatigue to service.  As noted, the veteran is 
competent to report that he had some episodes of fatigue in 
service and fatigue has been noted in post-service records 
based on the veteran's reports to the examiners.  However, 
fatigue has not been objectively demonstrated.  There is no 
competent evidence relating any report of post-service 
fatigue to service or to any disorder related to service.  In 
fact, as noted, it has been medically attributed to a 
nonservice-connected disorder.  

In the absence of competent evidence that links the veteran's 
post-service reports of fatigue to service, service 
connection is not warranted.  While the veteran and his wife 
may believe that he has or has had in the past had fatigue 
which was caused by service, his lay testimony is not 
competent for the purpose of linking his current fatigue to 
service.  They lack the medical training and expertise to 
offer competent testimony to link it to service.


Growth on the Neck

Service connection as due to undiagnosed illness is not 
warranted in light of the fact that his growth on his neck 
has been attributed to known clinical diagnoses of either 
sebaceous cysts or staph infection.  Therefore, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert.

Service connection on a direct basis is not warranted in the 
absence of competent evidence of a growth on the 
neck/sebaceous cysts /staph infection in service or a 
competent opinion that links post-service growth on the 
neck/sebaceous cysts /staph infection to service.  Currently, 
there is no competent evidence of a growth on the 
neck/sebaceous cysts /staph infection.  Therefore, there is 
no current disability in that regard and service connection 
is not warranted.  Rabideau.  

The Board has considered the testimony of the veteran and his 
wife.  On issues of medical fact either diagnosis or 
causation, their testimony is not competent.  While the 
veteran he is competent to note a growth on his neck, he is 
not competent to determine its etiology or to link it to 
service.  The competent medical evidence is afforded more 
probative value and outweighs their testimony.  The competent 
medical evidence shows no current disability.  


New and Material


Right Ear Hearing Loss

The June 1993 RO decision which denied service connection for 
right ear hearing loss is final.  38 U.S.C.A. § 7105 (West 
1991).  In that decision, service connection for right ear 
hearing loss was denied because hearing was considered to be 
normal in that ear on the veteran's discharge examination on 
his recent VA audiological evaluation.  

When a claim has been disallowed, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  According to the Court (the United 
States Court of Veterans Appeals), the pertinent VA law 
requires that in order to reopen a previously and finally 
disallowed claim, there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 
273 (1996).  In this case, the last final decision of record 
was the June 1993 decision. 

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge.  The Board notes that the legal standard of 
what constitutes "new and material" evidence was recently 
amended.  This amendment is inapplicable in the instant case 
as the amendment applies prospectively to claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a).)

In this case, although new evidence has been added to the 
claims file, the competent evidence does not establish that 
the veteran has hearing loss disability as defined by VA in 
38 C.F.R. § 3.385.  As noted, service connection for right 
ear hearing loss was denied in the June 1993 final decision 
because hearing was considered to be normal in the right ear 
on the veteran's discharge examination on his recent VA 
audiological evaluation.  The Board notes that the new 
evidence that has been added to the record, as set forth 
above, does not change either of those defects.  

As previously noted, the veteran and his wife are not 
competent to state the etiology or existence of any current 
medical condition.  Moreover, lay assertions cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993). 

The additional lay and medical evidence are not material.  
The new evidence does not show that the veteran currently has 
right ear hearing loss as defined by VA regulation.  
Accordingly, the Board finds that the additional evidence is 
not so significant that it must be considered in order to 
decide the merits of the claim fairly.  38 C.F.R. § 3.156.  
Stated differently, the veteran has not submitted new and 
material evidence.  Accordingly, the Board concludes that new 
and material evidence has not been submitted since the RO's 
June 1993 decision, thus, the claim of service connection for 
right ear hearing loss is not reopened.


Acne Vulgaris

In July 1971, service connection for acne vulgaris was denied 
on the basis that acne vulgaris preexisted the veteran's 
first period of service and was not aggravated therein.  The 
veteran did not appeal that rating decision.  In June 1993, 
the RO reconsidered the claim of service connection for acne 
vulgaris, but determined that it was not reopened.  The RO 
stated that there was nothing to indicate that the condition, 
acne vulgaris, was aggravated by his period of military 
service as the condition was diagnosed as mild on his current 
VA examination.  The veteran did not appeal.  That decision 
was final and it the last final decision of record.  

Currently, the veteran asserts that he has acne which was 
incurred during his second period of service, in the Persian 
Gulf.  Since acne is a diagnosed disorder, 38 C.F.R. § 3.317 
is not for application.  However, it appears to the Board 
that the June 1993 rating decision considered the veteran's 
currently diagnosed acne in relation to his first period of 
service only and did not consider the veteran's second period 
of service.  In sum, the Board notes that the veteran served 
a second period of active duty in the Persian Gulf.  During 
that period of time, acne was diagnosed.  Subsequent to the 
veteran's separation from that period of service, acne has 
been diagnosed.  In light of the foregoing, the Board finds 
that the veteran has submitted new and material evidence to 
reopen the claim of service connection for acne vulgaris.  
Thus, the newly submitted evidence is relevant and probative 
to the issue at hand and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156.



ORDER

An increased rating for left ear hearing loss is denied.  
Service connection for vertigo is denied.  

Service connection for nausea is denied.  Service connection 
for night sweats is denied.

Service connection for memory loss is denied.  Service 
connection for swelling joints is denied.

Service connection for headaches is denied.  Service 
connection for indigestion is denied.

Service connection for calcium deficiency is denied.  Service 
connection for loosening teeth is denied.

Service connection for loss of vision is denied.  Service 
connection for numbness of the hands and feet is denied.

Service connection for wheezing is denied.  Service 
connection for fatigue is denied.

Service connection for a growth on the neck is denied.  The 
petition to reopen a claim of service connection for right 
ear hearing loss is denied.

The petition to reopen a claim of service connection for acne 
vulgaris is granted; and the appeal is allowed to this 
extent.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

